UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:November 30, 2012 Item 1. Schedule of Investments. Snow Capital Opportunity Fund Schedule of Investments November 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 90.48% Aerospace & Defense - 2.12% Spirit Aerosystems Holdings, Inc. (a) $ Auto Components - 3.28% TRW Automotive Holdings Corp. (a) Commercial Banks - 4.61% Synovus Financial Corp. Wells Fargo & Co. (c) Computers & Peripherals - 2.11% SanDisk Corp. (a) Containers & Packaging - 2.98% Sealed Air Corp. Diversified Financial Services - 1.58% JP Morgan Chase & Co. Electronic Equipment, Instruments & Components - 3.81% Vishay Intertechnology, Inc. (a) Energy Equipment & Services - 7.87% Baker Hughes, Inc. Noble Corp. (b) Patterson-UTI Energy, Inc. Health Care Providers & Services - 9.79% Community Health Systems, Inc. (a) Health Management Associates, Inc. (a) WellPoint, Inc. Insurance - 14.59% Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. (c) MetLife, Inc. (c) Prudential Financial, Inc. Life Sciences Tools & Services - 2.48% Agilent Technologies, Inc. Machinery - 5.84% Eaton Corp. Terex Corp. (a) Multiline Retail - 3.18% Big Lots, Inc. (a) Macy's, Inc. Oil, Gas & Consumable Fuels - 7.18% Chesapeake Energy Corp. Phillips 66 Ultra Petroleum Corp. (a)(b) Paper & Forest Products - 0.53% International Paper Co. Pharmaceuticals - 1.60% Hospira, Inc. (a) Semiconductors & Semiconductor Equipment - 6.85% Marvell Technology Group Ltd. (b) Texas Instruments, Inc. Veeco Instruments, Inc. (a) Software - 3.57% Microsoft Corp. Specialty Retail - 4.03% Abercrombie & Fitch Co. Textiles, Apparel & Luxury Goods - 2.48% Deckers Outdoor Corp. (a) Vera Bradley, Inc. (a) TOTAL COMMON STOCKS (Cost $179,220,187) $ EXCHANGE-TRADED FUNDS - 2.07% Market Vectors Double Short Euro ETN (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $3,763,553) $ Contracts Value PURCHASED OPTIONS - 0.14% Call Options -0.10% Bank of America Corp. Expiration: January, 2013, Exercise Price: $10.00 Total Call Options Put Options - 0.04% PowerShares DB Commodity Index Tracking Fund Expiration: January, 2014, Exercise Price: $20.00 SPDR S&P 500 ETF Expiration: December, 2012, Exercise Price: $140.00 Expiration: January, 2013, Exercise Price: $140.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,006,161) $ Shares Value CONVERTIBLE BONDS - 0.83% MGIC Investment Corp. 9.00%, 04/01/2063 TOTAL CONVERTIBLE BONDS (Cost $2,444,205) $ SHORT-TERM INVESTMENTS - 6.30% MONEY MARKET FUND - 6.30% Fidelity Institutional Government Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $13,134,161) $ Total Investments (Cost $199,568,267) - 99.82% Other Assets in Excess of Liabilities - 0.18% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. (c) A portion of this security is pledged as collateral for options written. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Snow Capital Opportunity Fund Schedule of Options Written November 30, 2012 (Unaudited) Contracts Value CALL OPTIONS Bank of America Corp. Expiration: January, 2013, Exercise Price: $7.50 Express, Inc. Expiration: January, 2013, Exercise Price: $12.50 PUT OPTIONS Abercrombie & Fitch Co. Expiration: January, 2013, Exercise Price: $40.00 Community Health Systems, Inc. Expiration: December, 2012, Exercise Price: $28.00 Expiration: December, 2012, Exercise Price: $30.00 Expiration: December, 2012, Exercise Price: $31.00 Health Management Associates, Inc. Expiration: December, 2012, Exercise Price: $8.00 Total Options Written (Premiums received $1,139,943) $ The cost basis of investments for federal income tax purposes at November 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation - Equities Gross unrealized appreciation - Options Gross unrealized depreciation - Equities ) Gross unrealized depreciation - Fixed Income ) Gross unrealized depreciation - Options ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Snow Capital Opportunity Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation and protection of investment principal. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on April 28, 2006. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation The Funds’ securities, including American Depositary Receipts (“ADRs”), which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market. Securities listed in the Nasdaq Stock Market, Inc. (“NASDAQ”) will be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities that are not listed on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above. Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/ or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value at the close of the business day. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. The Fund may use certain options and futures contracts and options on futures contracts (collectively, “Derivative Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions. Options and futures prices can diverge from the prices of their underlying instruments. Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way. Imperfect or no correlation also may result from differing levels of demand in the structural options and futures markets and the securities markets, from differences in how options and futures and securities are traded and from imposition of daily price fluctuation limits or trading halts. The Snow Capital Opportunity Fund may purchase and write call or put options on securities and indices and enter into related closing transactions. As a holder of a call option, the Fund has the right, but not the obligation, to purchase a security at the exercise price during the exercise period. As the writer of a call option, the Fund has the obligation to sell the security at the exercise price during the exercise period. As a holder of a put option, the Fund has the right, but not the obligation, to sell a security at the exercise price during the exercise period. As the writer of a put option, the Fund has the obligation to buy the underlying security at the exercise price during the exercise period.The premium that the Fund pays when purchasing an option or receives when writing an option will reflect, among other things, the relationship of the exercise price to the market price of the security, the relationship of the exercise price to the volatility of the security, the length of the option period, current interest rates and supply and demand factors. The premium is the market value of an option at the time the contract trade is executed. A purchaser (holder) of a put option pays a non-refundable premium to the seller (writer) of a put option to obtain the right to sell a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period). Conversely, the seller (writer) of a put option, upon payment by the holder of the premium, has the obligation to buy the security from the holder of the put option at the exercise price during the exercise period. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are Not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions using the idenified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at November 30, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks1 $ $
